Citation Nr: 1219645	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

The Veteran submitted additional evidence after the August 2010 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO consideration of the newly submitted evidence.  As such, the evidence was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.
The Veteran contends that he is entitled to service connection for diabetes mellitus and a skin condition.  Specifically, he asserts that these conditions are the result of exposure to herbicides during his Vietnam service.  He further maintains that he was stationed aboard the USS Intrepid during 1966 and 1967 and his duties as a corpsman took him ashore to Vietnam approximately four times to assist gunshot and burn victims.  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008).  The U.S. Supreme Court has denied further review of that decision, in Haas v. Peake, 129 S. Ct. 1002   (2009).  

The RO attempted to seek confirmation of the Veteran's "dates of service in Vietnam."  See Request for Information dated June 2006.  The National Personnel Records Center (NPRC) indicated they conducted  a thorough search of the Veteran's military personnel folder for his first period of service and they were "unable to locate the record indentified in your request."  They further indicated that the record they had on file showed service subsequent to the Vietnam Era, so they were unable to verify Vietnam service from that file.  It is clear from this response, as well as copies of service personnel records submitted by the Veteran, that some personnel records exist; however, the Veteran's service personnel file has not been associated with the claims folder.   A Remand is necessary to obtain the Veteran's complete service personnel records to ascertain whether he set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  38 C.F.R. § 3.159(c)(2).

A Remand is also necessary to obtain deck logs for the USS Intrepid.  According to DD Form 1584, Department of Defense Agency Check Request, submitted by the Veteran, he was stationed aboard ship between March 1966 and January 1967 (though he testified he was stationed aboard ship between October 1966 and October 1967).
 
The Veteran attempted to contact the National Archives and Records Administration (NARA) to help him find evidence of his going ashore from the USS Intrepid during 1966 and 1967, but the response indicated that they were precluded from reviewing the large volume of records that pertained to his inquiry due to limitations of time and staffing.  Upon Remand, the RO should attempt to obtain the complete set of deck logs for the USS Intrepid for the time period identified to determine whether the Veteran set foot on the landmass of the country of Vietnam or whether the ship served in the inland waters of Vietnam.  Id.    

It appears there may also be outstanding private treatment records.  The Veteran testified that he sought treatment for his skin condition from Dr. D. at the Marshville Clinic in Wausau.  Transcript at 9.  There are private treatment records from a Dr. M.A.R. at the Marshfield Clinic, Wausau Center; however, it is not clear whether this is the same treatment facility and/or provider.  At hearing, the record was held open for 30 days to allow for the submission of private treatment records from Dr. D.  To date, the records have not been submitted.  Such records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

Finally, the last VA outpatient treatment records of the Veteran are dated in September 2009.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, the appellant's entire Official Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  All requests for records and their responses must be associated with the claims folder.

2.  The RO should take all indicated action in order to obtain copies of the complete set of deck logs for the USS Intrepid dated between March 1966 and January 1967 from NARA.  [Please note, this is not a request for NARA to search for evidence to determine whether the Veteran set foot on the landmass of the country of Vietnam or whether the ship served in the inland waters of Vietnam.  The request is for a copy of the complete set of deck logs for the identified time period so the Board may conduct its own search.]  All requests for records and their responses must be associated with the claims folder.

Regarding instructions (1) and (2) above, efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. The RO should take appropriate action to obtain copies of any outstanding private treatment records of the Veteran from Dr. D at the Marshville Clinic in Wausau.  The RO must secure the necessary consent forms from the Veteran, to include the name of the provider, address, and the dates of treatment.  Once obtained, the RO must request copies of any private clinical records not on file pertaining to treatment of the claimed disabilities.  All requests for records and their responses must be associated with the claims folder.  At least one follow-up request must be made if there is no response to the initial request for records. 

4.  The RO should take appropriate action to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from September 2009 to the present.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (VA examinations if necessary), the RO should readjudicate the issues in light of all evidence of record, to include the evidence associated with the claims folder after the August 2010 SSOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


